                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

MATTHEW L. RATCLIFFE,                                   )
    Petitioner,                                         )        Civil Action No. 7:18cv00398
                                                        )
v.                                                      )        MEMORANDUM OPINION
                                                        )
HAROLD W. CLARKE,                                       )        By: Norman K. Moon
    Respondent.                                         )        Senior United States District Judge

         Matthew L. Ratcliffe, a Virginia inmate proceeding pro se, filed a petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2254,1 to challenge his criminal judgment entered by the

Roanoke County Circuit Court on July 14, 2015.2 This matter is before me on respondent’s

motion to dismiss (Dkt. No. 13), to which Ratcliffe has responded (Dkt. No. 22.) After

reviewing the record, I grant the motion and dismiss the petition as time barred.

         On July 14, 2015, after Ratcliffe pleaded guilty, the Roanoke County Circuit Court

entered a final order convicting him of three charges and sentencing him as follows: (1) six years

of incarceration with three years suspended for statutory burglary; (2) two years with one year

suspended for larceny of a firearm; and (3) two years with one year suspended for grand larceny.

(Case Nos. CR15-154, CR15-155, and CR15-156.) (See Conviction & Sentencing Order, Resp.

Ex. 1, Dkt. No. 14-1.) Ratcliffe did not appeal.

         On December 12, 2016, Ratcliffe filed a timely petition for writ of habeas corpus with the

Supreme Court of Virginia. (State Pet., Dkt. No. 14-2.) That court granted the respondent’s

motion to dismiss and dismissed Ratcliffe’s petition on April 19, 2018. (SCV Op., Dkt. No. 14-


        1
          I omit internal citations, alterations, and quotation marks throughout this opinion, unless otherwise noted.
See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
         2
           Ratcliffe was convicted of other offenses around the same time, both in Roanoke County and Floyd
County. In portions of his petition, he confusingly references those other convictions and facts or evidence related
to them. Additionally, his state habeas petition was a single petition, but raised challenges to all of his convictions
from around the same time, and the Supreme Court of Virginia addressed all of them in a single opinion.
Nonetheless, Ratcliffe’s petition before this court clearly challenges only his three convictions from July 14, 2015
(all handled in a single proceeding), and it lists only those case numbers.
3.) Ratcliffe filed this petition on August 1, 2018. See R. Gov. § 2254 Cases 3(d) (describing

the prison-mailbox rule).

         Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a one-year statute

of limitations applies when a person in custody pursuant to the judgment of a state court files a

federal petition for a writ of habeas corpus. 28 U.S.C. § 2244(d)(1)(A)–(D); R. Gov. § 2254

Cases 3(c).

         This statute of limitations runs from the latest of:

                  (A) the date on which the judgment became final by the conclusion of direct
                  review or the expiration of the time for seeking such review;

                  (B) the date on which the impediment to filing an application created by State
                  action in violation of the Constitution or laws of the United States is removed, if
                  the applicant was prevented from filing by such State action;

                  (C) the date on which the constitutional right asserted was initially recognized by
                  the Supreme Court, if the right has been newly recognized by the Supreme Court
                  and made retroactively applicable to cases on collateral review; or

                  (D) the date on which the factual predicate of the claim or claims presented could
                  have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). Here, Ratcliffe alleges nothing to support application of §

2244(d)(1)(B)–(C).

         Under § 2244(d)(1)(A), Ratcliffe’s conviction became final, and the statute of limitations

began to run, on August 13, 2015, when his thirty-day period to file an appeal to the Court of

Appeals of Virginia expired. See Va. S. Ct. R. 5A:6 (providing that a defendant has thirty day

after entry of judgment to note an appeal). Therefore, Ratcliffe had until August 13, 2016, to file

a timely federal habeas petition. He did not file any state petition or federal petition on or before

that time.3 Accordingly, if calculated under § 2244(d)(1)(A), his petition is not timely.


          3
            The running of the federal statutory period is tolled while a properly filed state habeas corpus proceedings
is pending. See 28 U.S.C. § 2244(d)(2). Because Ratcliffe did not file his state court habeas petition until after his
federal filing period under § 2244(d)(1) expired, however, the state habeas proceedings did not toll the federal period.

                                                           2
       In his response to the motion to dismiss, he seems to be asking for the application of

§ 2244(d)(1)(D), although he does so only in general terms. For example, he states that he has

been diligent in pursuing facts and making his claims. (Resp. to Mot. Dismiss 2, Dkt. No. 22.)

He does not, however, identify what factual predicates he needed to discover or even when he

discovered them. “[T]the petitioner bears the burden of proving that he exercised due diligence,

in order for the statute of limitations to begin running from the date he discovered the factual

predicate of his claim, pursuant to 28 U.S.C. § 2244(d)(1)(D).” DiCenzi v. Rose, 452 F.3d 465,

471 (6th Cir. 2006). Further, a habeas petitioner who “merely alleges that [he] did not actually

know the facts underlying his or her claim does not” thereby demonstrate due diligence. In re

Boshears, 110 F.3d 1538, 1540 (11th Cir. 1997). Because Ratcliffe fails to allege any details

about what evidence he discovered or when, he has not demonstrated that he exercised due

diligence in discovering the factual predicate of his claim so as to fall within § 2244(d)(1)(D).

       Accordingly, Ratcliffe’s petition is time-barred unless he demonstrates that he is actually

innocent of his convictions, McQuiggin v. Perkins, 569 U.S. 383, 386 (2013), or that he is

entitled to equitable tolling of the one-year statute of limitations, Rouse v. Lee, 339 F.3d 238, 246

(4th Cir. 2003).

       Equitable tolling is proper only in “those rare instances where—due to circumstances

external to the party’s own conduct—it would be unconscionable to enforce the limitation period

against the party and gross injustice would result.” Rouse, 339 F.3d at 246 (citing Harris v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). The petitioner must demonstrate that some

action by the respondent or “some other extraordinary circumstance beyond his control

prevented him from complying with the statutory time limit,” despite his exercise of “reasonable

diligence in investigating and bringing the claims.” Harris, 209 F.3d at 330. An inmate

asserting equitable tolling “bears a strong burden to show specific facts” that demonstrate he


                                                 3
fulfills both elements of the test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008).

Generally, the petitioner is obliged to specify “the steps he took to diligently pursue his federal

claims.” Id. at 930.

       Ratcliffe seems to be asking for equitable tolling on the ground that he is “uneducated,”

and had no lawyers after his trial, which might result in a defendant “miss[ing] the appropriate

time line [for] appeal.” (Resp. to Mot. Dismiss 4.) As even Ratcliffe seems to acknowledge,

though, ignorance of the law is no excuse, (id. (“ignorance of the law is not excusable”)), and

neither that ignorance nor pro se status justifies equitable tolling. United States v. Sosa, 364 F.3d

507, 512 (4th Cir. 2004) (denying equitable tolling and explaining that a pro se petitioner’s

“misconception about the operation of the statute of limitations is neither extraordinary not a

circumstance external to his control”). Aside from being pro se or not knowing the law,

Ratcliffe does not offer any other basis for equitable tolling. He certainly has not alleged, let

alone shown, that any action by the Commonwealth or “some other extraordinary circumstance

beyond his control” prevented him from complying with the statutory time limit. See Harris,

209 F.3d at 330. Thus, he is not entitled to equitable tolling.

       The last possibility for Ratcliffe to overcome a time-bar restriction is a gateway claim of

actual innocence. To make such a claim, a petitioner must produce new, reliable evidence

sufficient to persuade the court that no reasonable juror would have found the petitioner guilty

beyond a reasonable doubt. McQuiggin, 569 U.S. at 386 (citing Schlup v. Delo, 513 U.S. 298,

329 (1995)). “Habeas corpus petitions that advance a substantial claim of actual innocence are

extremely rare.” Schlup, 513 U.S. at 321. The standard for showing actual innocence is thus a

demanding one, and the delay in the filing of the petition “is a factor bearing on the ‘reliability of

the evidence’ purporting to show actual innocence.” McQuiggin, 569 U.S. at 386 (quoting

Schlup, 513 U.S. at 332). A showing of actual innocence to allow one to pass through the Schlup


                                                  4
gateway and avoid the procedural default and statutes of limitations bars to review, must be a

showing of “factual innocence,” not legal innocence or evidentiary insufficiency. Bousley v.

United States, 523 U.S. 614, 623 (1998); Rozzelle v. Sec’y, Fla. Dep’t of Corr., 672 F.3d 1000,

1013 (11th Cir. 2012).

            Additionally, where a defendant pled guilty to the state crime instead of being convicted

after a trial, like Ratcliffe did here, it is even more difficult to show “actual innocence.” While

pleading guilty does not entirely preclude a petitioner from claiming actual innocence in a habeas

proceeding, a guilty plea “seriously undermine[s]” the claim. Smith v. Warden, No.

7:17CV00072, 2018 WL 3130948, at *2 (W.D. Va. June 26, 2018); Clark v. Clarke, No.

7:14CV00042, 2017 WL 819500, at *4 (W.D. Va. Mar. 1, 2017). Guilty pleas also give rise to

several issues under Schlup: there is no factfinder (judge or jury) finding, the record is normally

abbreviated, the state did not “present” evidence in the typical fashion to establish guilty beyond

a reasonable doubt, and the petitioner has confirmed his guilt in a plea colloquy. Smith, 2018

WL 3130948, at *3.

            Ratcliffe fails to come close to satisfying the demanding standard for an actual innocence

gateway claim. First of all, it is not entirely clear what “new evidence” Ratcliffe contends shows

his innocence. His petition alleges that his counsel was constitutionally deficient and that he

would not have pled guilty had his counsel been willing to put on a defense.4 (Pet. 2.) He also

contends that his lawyer told him he would receive a more severe sentence if he went to trial.

(Pet. 17.) These claims do not depend on new evidence.

            His petition refers to several pieces of evidence that Ratcliffe presumably believes would

prove his innocence, but he does not provide enough details to understand what that evidence is

or how it renders him innocent. Moreover, much of the “evidence” he cites concerns his other


            4
                Related to this, he refers to a judicial conduct complaint and civil malpractice claim he filed against his
attorney.
                                                                5
Roanoke County conviction, in CR15-1017, for attempted burglary. For example, he talks about

a subpoena duces tecum he wanted his attorney to send in order to obtain a phone recording in

which an unnamed “suspect clearly identif[ies] the name of the individual that committed that

crime.” (Pet. 16.) That subpoena eventually was sent by an attorney after his conviction, but it

references Ratcliffe’s other Roanoke County case number and charge. (Pet. 18, Dkt. No. 1.) He

also makes a reference to the testimony of Ms. Hale. (See also Resp. 4, Dkt. No. 22.) In his

petition, he states that the original assertion she made (presumably exculpatory in some way

toward him) “changed once the prosecution promised immunity to a defendant to falsely accuse

[Ratcliffe] by hearsay.” (Pet. 16.) As is evident from his state habeas petition and the decision

of the Supreme Court of Virginia, that allegation likewise pertains to his other Roanoke County

conviction, not one of the three challenged in this petition. (SCV Op. 5, Dkt. No. 14-3.) He also

offers that he has an unspecified alibi, but provides no other details about the alibi or what

evidence supports it. He further claims that “in the discovery, [an] eye witness clearly admits

that she could not identify” him as the perpetrator. (Pet. 16.)

        Most of the above items, even if they related to the convictions challenged in this

petition, would not be “new evidence.” He should have known his alibi and he does not state

that there was new supporting evidence of an alibi. Ratcliffe notes that the initial statement by

Hale was in “discovery” and it appears that she was a witness who would have testified against

him at trial, had he gone to trial. There is no indication he did not know of that or any of the

other evidence prior to trial.

        Even if the evidence were new and it could somehow be cobbled together to call into

question whether he was the perpetrator of the crimes he now challenges, these vague assertions

of innocence cannot contradict his clear admission of guilt in pleading guilty. Cf. United States

v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005) (“[I]n the absence of extraordinary


                                                  6
circumstances, the truth of sworn statements made during a Rule 11 colloquy is conclusively

established, and a district court should, without holding an evidentiary hearing, dismiss any

§ 2255 motion that necessarily relies on allegations that contradict the sworn statements.”).

Moreover, the Commonwealth’s evidence, described at the colloquy and agreed to by Ratcliffe,

demonstrates substantial evidence of his guilt. (Video of plea colloquy, Dkt. No. 17; see also

Mem. Supp. Mot. Dismiss 8, Dkt. No. 14 (describing same).) When compared to that

evidence—which included that he was found in a hotel room with a number of stolen goods

belonging to the victims and that a vehicle matching his vehicle, also found at the hotel, was seen

in the victims’ driveway—the fact that an eyewitness could not identify him or that unspecified

third parties accused another person of the crime does not significantly call into question his

guilt.

         In short, Ratcliffe has not presented any new, reliable evidence in his habeas petition such

that no reasonable juror would have found him guilty beyond a reasonable doubt. He cannot

overcome the time-bar to his petition on the grounds of actual innocence.

         Because Ratcliffe has not plausibly alleged a basis for excusing his untimely filing, I

conclude that his petition is time-barred. I will grant respondent’s motion to dismiss Ratcliffe’s

petition (Dkt. No. 13), and dismiss the petition as untimely filed.

         An appropriate order will be entered.


         ENTER: This ___
                      23rdday of August, 2019.




                                                  7
